Citation Nr: 9910070	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of chronic synovitis of the left knee, evaluated 10 
percent disabling.

Entitlement to a total rating by reason of individual 
unemployability due to a service-connected disability.

Entitlement to extension of a temporary total disability 
rating based on convalescence beyond April 30, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1974.  He was also a member of the South Carolina 
National Guard during the period August 1978 to February 
1982.  Any periods of active duty for training during the 
period August 1978 to February 1982 have not been reported or 
verified.

This appeal is taken from rating decisions of a regional 
office (RO) of the Department of Veterans Affairs (VA).  A 
June 1994 rating decision confirmed and continued a denial of 
a rating in excess of 10 percent for a left knee disorder.  
In addition, the RO denied a total rating by reason of 
individual unemployability due to a service connected 
disability.  The veteran completed his appeal as to these 
issues by the timely submission of a notice of disagreement 
(NOD) and formal appeal.  The claims have remained in open 
status, during which time additional medical evidence was 
submitted, and rating decisions were issued on several 
matters, some of which were unrelated to the current appeal.

A March 1997 rating decision granted entitlement to a 
temporary total disability rating based on the need for 
convalescence, following left knee treatment, from February 
20, 1997 through April 30, 1997.  The veteran requested an 
extension of convalescence benefits, which was denied by a 
rating decision entered in April 1997.  A statement, dated 
April 14, 1997, was accepted by the RO as an NOD.  A 
statement of the case was issued on the matter on April 22, 
1997.

Added to claims folder in May 1997 was a copy of a FAX cover 
letter, which the veteran had apparently transmitted to the 
RO.  The veteran requested an extension of convalescence 
benefits for a left knee disorder through at least May 27, 
1997.  He stated that he considered the transmittal cover 
letter as an "appeal."  The RO has not certified the issue 
of entitlement to an extension of a temporary total 
disability rating based on the need for convalescence as an 
issue on appeal.  However, in view of the procedural posture 
of this matter, the Board concludes that the veteran has 
successfully completed an appeal with respect to the issue of 
entitlement to an extension of a temporary total disability 
rating based on the need for convalescence.

The RO entered a rating decision in December 1988 denying 
service connection for residuals of a back injury, allegedly 
incurred during active duty training or inactive duty 
training in 1982.  The veteran was informed of that adverse 
determination by letter dated January 9, 1989.  He then 
sought to reopen the claim by submitting a medical statement.  
A March 1989 rating decision determined that the additional 
medical evidence did not provide a basis for reversing or 
reconsidering the December 1988 rating decision.  By letter 
dated April 3, 1989, the veteran was informed that new and 
material evidence had not been submitted to reopen the 
previously disallowed claim.  He did not file an NOD as to 
either rating decision within the one year prescribed period.  

According to a statement received in February 1997 from the 
veteran's former representative, the veteran sought to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  He also sought service connection for a 
psychiatric disorder.  Neither issue has been developed for 
appellate review.  Accordingly, they are referred to the RO 
for any action deemed appropriate.


REMAND

In September 1997, the RO transferred the veteran's claims 
file to the Board.  Thereafter, the RO transmitted a FAX to 
the Board on March 9, 1999, requesting that the claims file 
be returned because of the receipt of additional medical 
evidence from the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the veteran's 
claims in view of the submission of 
additional medical evidence.  Thereafter, 
if any benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the appellant 
unless notified.  The purpose of this 
remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

